DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Justis (US20060207772A1) in view of Debard (EP0445056A1).
Regarding claim 11:
Justis teaches:

    PNG
    media_image1.png
    510
    494
    media_image1.png
    Greyscale

A hoof boot comprising: (Figures and Abstract)
a hoof boot shell (Figure 35, Reference 900)
wherein the hoof boot shell further comprises a skeleton (para 0102)
including an upper (Figure 35, Reference A)
and a core, (Figure 28, Reference 700, usable with hoof boot of figure 35)

    PNG
    media_image2.png
    194
    517
    media_image2.png
    Greyscale

the core having a tread side (Figure 32, Reference B)
and an insole side; (Figure 32, Reference C)
and a casing, (Figure 32, Reference D, para0095)
 the casing including a tread (Figure 32, Reference F)
and an insole; (Figure 32, Reference E)
wherein the core is constructed of a first polymer with a first hardness and the casing is constructed of a second polymer with a second hardness, (para0131)
wherein the second hardness is less than the first hardness and wherein the casing absorbs and dissipates energy from impact related shock of the hoof boot striking the ground; (para00131, 0090, 0091, 0094, 0098, 0099)
wherein the core does not absorb or dissipate energy (para0022, 0027, 0131)
wherein when the hoof boot is placed on the animal, the casing is in contact with the bottom of the hoof and the ground  (Figure 35, see how when the hoot boot is placed on the animal, the casing is in contact with the bottom of the hoof of the animal)
and substantially encapsulates the core. (Figure 32, see how the casing D encapsulates the core 700, para0095)

Justis doesn’t teach:
wherein the skeleton is constructed of a first polymer with a first hardness and the casing is constructed of a second polymer with a second hardness, (para0131)
Debard teaches:
a hoof shoe (Abstract and Figures)
a skeleton (Figure 2b, Reference 5)
a casing ((Figure 2b, Reference 4)
wherein the skeleton is constructed of a first polymer with a first hardness (see machine translation skeleton has hardness of 90-100)
and the casing is constructed of a second polymer with a second hardness (see machine translation, casing has hardness of 50-60)
wherein the second hardness is less than the first hardness (see above the hardness of the second polymer is less than the first polymer)

	Regarding claim 12: 
Justis as modified by Debard, as shown above, discloses all the limitations of claim 11. Justis doesn’t teach:
wherein the core has a thickness between 1/32 inch (0.08cm) and ¼ inch (0.64cm). 
However, it would have been an obvious matter of design choice to make the core have a thickness between 1/32 inch and ¼ inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious because creating the core at a thickness above ¼ of an inch or below 1/32 of an inch would create a core that is bulky and increases the weight of the hoof boot or decrease the weight such that there isn’t sufficient hard structure to stabilize the hoof boot.
	Regarding claim 13: 
Justis as modified by Debard, as shown above, discloses all the limitations of claim 12. Justis further teaches:

    PNG
    media_image3.png
    247
    259
    media_image3.png
    Greyscale

wherein the core comprises holes wherein the holes allow a mechanical coupling of the first and second polymers. (Figure 28, Reference G, para0098)
	Regarding claim 14: 
Justis as modified by Debard, as shown above, discloses all the limitations of claim 13. Justis further teaches:
wherein the holes create a range of open space on the core between 50% -70%. (Figure 28, see how the holes G create a range of open space on the core that is at least 50%)
However, if not It would have been obvious to one having ordinary skill in the art at the time the invention was filed to the holes create a range of open space on the core between 50% -70%, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation would be to allow for increased flexibility and maneuverability of the horse shoe.
	Regarding claim 15: 
Justis as modified by Debard, as shown above, discloses all the limitations of claim 14. However, Justis doesn’t teach:
wherein the first polymer of the skeleton has a hardness of 50-70 shore D, and wherein the second polymer of the casing has a hardness of 40-90 shore A. 
Debard teaches:

    PNG
    media_image4.png
    287
    1089
    media_image4.png
    Greyscale

wherein the first polymer of the skeleton has a hardness of 50-70 shore D, (see machine translation pg. 3-4, “Shore A is 90 to 100”, this converts to a range encompassing 45-60 shore D)
and wherein the second polymer of the casing has a hardness of 40-90 shore A. (see machine translation pg. 3-4, “Shore A is 50 to 60”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Justis such that the first polymer of the skeleton has a hardness of 50-70 shore D and wherein the second polymer of the casing has a harness of 40-90A as taught by Debard to cushion the hoof and leg and reduces the extreme concussive force on the legs that exist with metal and hard bottom shoes. The softer lower section also gives the shoe better ground grip. The hard top holds the softer bottom together, stabilizes the structural integrity and provides dimensional integrity and prevents the softer section from spreading laterally and distorting when in use.
	Regarding claim 16: 
Justis as modified by Debard, as shown above, discloses all the limitations of claim 15. 
Debard teaches:
wherein the insole is a compressible polymer material (see machine translation, page 3-4)
However, Justis as modified by Debard doesn’t teach:
wherein the insole is no more than 3/8 inch (0.95 cm) 
However, it would have been an obvious matter of design choice to make the insole no more than 3/8inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious because creating the insole at a thickness above 3/8 inch would create an insole that is bulky and increases the total weight of the hoof boot. Also, these sizes are small enough to be incorporated into the polymer of the structure and large enough to not unduly increase viscosity of the polymer mixture during molding. If the particles are too large the result is a kind of permanent set reducing the flexibility and compressibility of the molded piece. 
	Regarding claim 17: 
Justis as modified by Debard, as shown above, discloses all the limitations of claim 16. However, Justis as modified by Debard doesn’t explicitly teach:
wherein the tread has a thickness greater than ¼ inch (0.64cm). 
However, it would have been an obvious matter of design choice to make the tread have a thickness greater than 1/4inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious 
	Regarding claim 18: 
Justis as modified by Debard, as shown above, discloses all the limitations of claim 17. Justis further teaches:
wherein the hoof boot is selected from the group comprising: a. strap on boot; and b. a glue on boot. (Para0028, line 12)
		Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered and are not persuasive. 
In regards to applicant’s arguments regarding the 103 rejection in view of Justis and Debard. 
Applicant’s arguments have been fully considered and are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant briefly stated that the prior art does not disclose the previously recited limitation “wherein the casing absorbs and dissipates all energy from impact related shock of the hoof boot striking ground.” The applicant did not address the newly recited limitation of “ wherein the core does not absorb or dissipate energy”. However, these limitations are taught by Justis alone. Please refer to the rejection above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHADA ALGHAILANI
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643